                                                                        3   'lQmr l33l          Lrr¡Ð
STATE OF CONNECTICUT                                    Under Seal      3   ,fqtJ:rå3t$uro)
                                                        ss: Bridgeport, Connecticut

COLTNTY OF FAIRFIELD                                    August   28,2ors       l0f g ÀÜû   28   tr 2' 52
                                                                                :'ì
                                                                              1Ll5   -1 ,1,_,-l-ì i
AFFIDAVIT IN      S        RT OF'CRIMINAL COMPLAINTS AND                     ooË,stw*nnÁñts
       I, Conor Phoenix, being duly sworn, depose and state as follows:

                      INTRODUCTION AND                 GENT RACKGROITNI)

       1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"),       and I have

been so employed since 2002. Upon reporting to the FBI's New Haven Field Office in August

2002,I was assigned (and continue to be assigned) to the office's Cyber Squad, where I have been

responsible for numerous cyber investigations including, but not limited to, criminal and national

security computer intrusions, crimes against children, violations of intellectual property rights, and

internet fraud. Previously, I have also spent one year working cyber aspects of counterterrorism

investigations; three years serving within the Cyber Division at FBI Headquarters; and several

months handling overseas cyber investigations in the Netherlands and London. I have participated

in the execution of numerous warrants involving the search and seizure of computets, computer

equipment, software, and electronically stored information, such as email. In addition to my work

experience, I have received specialized training in the fìeld of cyber investigations from the FBI

and others.

       2.      I make this affidavit in support of criminal complaints and arrest warrants charging

two individuals, Oleg Koshkin ("Koshkin") and Pavel Tsurkan ("Tsurkan"), with the following

criminal offenses (collectively, the "Target Offenses"): conspiracy to intentionally cause damage

to a protected computer, in violation of Title 18, United States Code, Section 371; and aiding and




                                                   1




                                                                                 v.v
abetting the intentional causing of damage to a protected computer, in violation of Title 18, United

States Code, Sections 1030(aX5X     A) and2.

        3.      Based on the information set forth in this affidavit, I believe there is probable cause

to believe and I do believe that Koshkin and Tsurkan each committed the Target Offenses in the

District of Connecticut and elsewhere.

        4,      The statements contained in this affidavit are based in part on information provided

by other members of local, state, federal, and foreign law enforcement; publicly available records;

my own investigation to include interviews of witnesses, personal observations, documents and

other investigative materials which I have reviewed, as well my training and experience as a law

enforcement officer. Since this affidavit is being submitted for the limited purpose of securing

criminal complaints and arrest walrants, I have not included each and every fact known to me

concerning this investigation. I have set forth only the facts that I believe are necessary to establish

probable cause for the requested criminal complaints and arrest warrants.

                                     RELEVANT STATUTES

        5.      18 U.S.C. $ 1030(aX5)(A) prohibits a person from knowingly causing the

transmission of a program, information, code, or command, and as a result of such conduct,

intentionally causing damage without authorization, to a protected computer.             A   "protected

computer" includes a computer "which is used in or affecting interstate or foreign commerce or

communication, including a computer located outside the United States that is used in a manner

that affects interstate or foreign commerce or communication of the United States." 18 U.S.C.

$ 1030(e)(2)(B). In order to prove a felony offense, the government must also prove that the

damage resulted    in a loss of $5,000 during any one-year or the damage affected 10 or more

protected computers during any one-year period.



                                                   2
          6.         18 U.S.C. $ 371 prohibits   two or more persons from conspiring either to commit

any offense against the United States or to defraud the United States, or any agency thereof in any

manner or f'or any putpose, where one or more of such persons does any act to effect the object of

the conspiracy.

          7   .      Pursuant to 18 U.S.C. $ 2, "[w]hoever commits an offense against the United States

or aids, abets, counsels, commands, induces or procures its commission, is punishable as a

principal." The statute also provides that "fw]hoever willfully      causes an act to be done which     if
directly performed by him or another would be an offense against the United States, is punishable

as a   principal."

                                           THE DEFENDANTS

          8.         Oleg Koshkin is a Russian national and permanent Estonian resident who resides

in Estonia and Thailand. He is 39 years old.

          9.         Upon entry to the United States on or about August 10,2019, Koshkin participated

in a secondary examination conducted by officers from the United States Customs and Border

Protection ("CBP"). During that examination, Koshkin stated that he was in the United States on

aBIlB2 nonimmigrant visitor visa to complete English-language          classes, has no friends or   family

in the United States, and would be completing this travel alone. Koshkin stated that he operates an

IT business named Wirel.OU in Estonia where he provides automation services to clients. When

asked about how many employees he has, Koshkin stated none as he operates his business alone.

In fact, according to Estonia authorities, Koshkin is currently employed at Citowise, a company

that develops cryptocurrency wallets for Google Android and Apple iOS platforms. Moreover, as

detailed below, Koshkin was identified as a board member of the company Cloudlife OU along

with co-defendant Tsurkan.


                                                       3

                                                                               Þ-
          10.      Koshkin stated that he relocated from Russia to Estonia after completing his

university studies. Since that time, he has mainly lived in Estonia, but has held               a   work permit for

Thailand and has worked there on occasion providing his services to clients.

          1   1.   Finally, CBP officers conducting the examination noted that Koshkin                   possessed


two identification cards in addition to his Estonian card: one for Romania and another for Bulgaria.

According to Koshkin, he has never been to Romania or Bulgaria, and these were "gag gifts"

acquired while in Thailand. But data from an email account associated with the defendant, searched

pursuant to a federal search waffant, also contained a photograph of a Bulgarian passport in the

name of Oleg Foks. The photograph affixed to this passport was of Koshkin.

          12.      Pavel Tsurkan is a citizen of Estonia, who U.S. authorities believe resides in Tallin,

Estonia. He is 31 years old.

                                             PROBABLE CAUSE

A,       Peter Levashov ønd the Kelihos Botnet

          13.      In May 2013, the FBI began investigating a botnetl named "Kelihos," believed to

be operated by Peter Levashov, a.k.a. Petr Levashov, Peter Severa, Petr Severa, and Sergey

Astakhov. Levashov resided in Russia and is currently incarcerated in the United States, having

pled guilty in the District of Connecticut on September 12,201.8 to various computer and wire

fraud charges stemming from his operation of the Kelihos botnet.2

          14.      From at least 2010 until his arrest on April J,2017,Levashov used Kelihos to send

spam3 e-mails and harvest e-mail credentials (such as e-mail addresses, user names, and


I A botnet is a network of computers infected with malicious software, controlled as a group without the owners'
knowledge, and used for purposes of which the legitimate owners are unaware.

2
  On April 7,2077 , Spanish authorities arested Levashov in Spain based upon a criminal complaint and arrest warant
issued in the District of Connecticut. He subsequently was extradited to the United States.

3 Spam   is unsolicited, usually commercial, messages (such as e-mails, text messages, or Internet postings) sent to   a
                                                          4
passwords) from computers infected with the Kelihos malware and to distribute ransomware.4

Those seeking to have their spam or ransomware distributed by Kelihos paid Levashov, who then

commanded the botnet to issue the spam or distribute the malware. At the time of Levashov's

arrest, Kelihos infected at least 50,000 computers, including computers in Connecticut.

B.       Levashov ønd Crypt4U

         15.     In conducting his criminal activities, Levashov used services that "crypted"                  the

Kelihos malware so that, when the malware was distributed to victims, anti-virus software on any

victim's computer would not detect it. One of the crypting services that Levashov used was called

Crypt4U. Levashov provided the Kelihos malware to Crypt4U personnel for crypting before

distributing it to his victims. Levashov used these services on and off from at least May 2014 until

his arrest in April 2017 and paid the operators of the crypting services approximately $3,000 per

month.

         16.     During this time, more than 10 computers in the United States were infected with

the crypted Kelihos malware. Specifically, Levashov tracked the number of infections by, amongst

other indicators, country of infection and the individuals installing the Kelihos malware. Data

obtained from Levashov's computer showed that just one                  of Levashov's affiliates      -   i.e. an

individual paid by Levashov to install his malware on victim computers                - made approximately
803 installations of Kelihos inthe United States between August 2013 andJanuary 18,2017                   .   Some

of the victim computers that were infected by the Kelihos malware, during the period in which

Levashov employed the services of Crypt4U, have been associated with specific internet protocol




large number of recipients or posted in a large number of places.

a
 Ransomware is a type of malicious software designed to block access to a computer system until a sum of money is
paid.

                                                          5
("IP")   addresses   to which they were assigned at the time, which based on geolocation software

appeared to be located within the state of Connecticut.

         17.    Although users of the Crypt4U service could submit malware for crypting via the

Crypt4U website, Crypt4U set up a separate FTP server to deal with the unusually large volume

of crypting Levashov required. File Transfer Protocol ("FTP") is, as its name implies, a
networking protocol used to transfer files between a client machine and an FTP server machine.

In this situation, a copy of the Kelihos malware would be transferred to the FTP server, crypted by

Crypt4U, and then left in a folder on the server from which it could be downloaded. As described

above, Levashov used afÍiliates to install Kelihos and, thus, grow his botnet. To know how much

he needed to pay his installers, it was necessary for Levashov to be able to track which new bots

were the result of installs by a particular affiliate. As such, he could not provide two affiliates with

the same crypted version of Kelihos; thus, he needed to provide unique malware to each installer.

Thus, Levashov would alter the malware so that he would know who had distributed it and how

much he needed to pay that person as he paid per installation of the malware. This increased

Levashov's demand for crypting, as did the fact that he needed to frequently crypt his malware to

maintain a relatively low level of detections by antivirus software. If antivirus software on a victim

machine was able to detect his malware, Levashov would potentially lose access to that machine

and any others running the same antivirus software, and a decreased number of bots could impact

the success of Levashov's business of distributing spam.

         18.    During the course of Levashov's communications with Crypt4U, members of the

group disclosed that their service was tied to multiple domains, including, but not limited to,

crypt4u.com and fud.bz.

         19.    FUD is a reference to the phrase "Fully UnDetectable". As described in the official



                                                   6
blog of Symantec,s "FUD cryptors [sic] are increasingly showing up in sophisticated attack kits

and their purpose is to obfuscate a malicious executable                file's contents   so that   it   can still run as it

was intended, but remain unrecognizable to antivirus software."

           20.       While Crypt4U advertised its service on forums known to cater to malware

distributors, coders, and other cyber criminals,                   it   also had public websites located                  at

www.crypt4u.com, www.crypt4u.net, www.fud.bz, and www.fud.re. On or about June 4, 2014,

the fud.bz website stated "Crypter works with most softs: botnets, rats, keyloggers, stealers,

miners, etc." There was also a list, appearing under the heading "Not scanned", of a number of

large anti-virus companies next to each of which was the term                 "[OK]".     Based on my training and

experience,      I   believe that fud.bz was advertising its ability to crypt pemicious and ubiquitous

malware (e.g. "botnets, rats6, keyloggerst") ro that it would not be detected by the listed anti-virus

systems.

           21.       Levashov's communications with Crypt4U personnel indicated that several people

worked for the organization. There were individuals who handled customer service, such                                   as


answering questions and handling help ticket requests. Such individuals included the user of

Jabber8     ID ("JID") info@crypt.am and the user of various iterations of the JID "01", such as

01@default.rs, 01@xmpp.re, and 00001@exploit.im. Under the latter JID, the user was also

referred to by the alias "The.". There were also individuals who handled the "backend" services,



5
    Symantec Corporation is an American software company that provides cybersecurity software and services

6   Rernote Access Trojans are programs that provide the capability to allow covert surveillance or the ability to gain
unauthorized access to a victim PC.

7   In the context of malware, a keylogger is a type of Trojan spyware that is capable of stealing or recording user
keystrokes.

8
 Jabber is an open source instant messaging and presence protocol that allows for nearly real-time communication.
Jabber IDs are formatted in a manner similar to an email address (e.g. user@server.com).

                                                            7
such as writing the code that crypted the malware. Two such individuals used the respective JIDs

admin@crypt4u.com (hereinafter "Admin") and russianS@xta.im (hereinafter "RussianS").

         22.      Several    of the Crypt4U members             advertised the organization's services. For

example, on or about September I8,2013, RussianS sent a private message on a criminal forum

known to law enforcement (hereinafter "Criminal Forum No. 1"). The message appeared designed

to seek approval to post an advertisement for a new service being promoted by Russian8. In

providing his bone fides to support the ad, RussianS explained that he had been registered on

criminal forums since at least 201 1. In the ad itself, RussianS wrote that the service was "the first

one of its kind" because clients would be "paying us not for a one-time encryption, but for the

specific time period (minimum 24 hours). After encryption, during the entire time period, your exe

file will stay clean" and that the crypted executable file would usually be "re-encrypted three-five

times within 24 hours."e He fuither noted that the service was planning to add a mechanism to

enhance a user's executable         with the following functionality: bypass UAC and disable firewalls

and EOFlo.

         23.      Those proposed enhancements were later described as stable functions in a very

similar post made to the same fotum. This post was made two days after RussianS's private

message and was posted            by the user DrX who used the email address Dr.X@europe.com

(hereinafter   "Dr.X"). At the conclusion of the advertisement, both in RussianS's private message

and   DrX's post, it is stated that clients could      access the service by registering "on the crypt4u.com

site and write to me for activation."




9 English-language translations ofthe original Russian post were perfonned by an FBI linguist. An alternate, machine
language translation produced the term "erypf" rather than "encrypt."

10 UAC likely refers to User Account Control, which is a Windows method for establishing different privilege levels
for different users (e.g. standard vs. administrator). EOF likely refers to End-of-File, a designation for the end of the
data in a file.
                                                            I

                                                                                       vì
C,      Levøshov's Communicutions with Crypt4U's uAdmin" and "Russiønï

        24. At the time of his arrest, the government seized Levashov's                        computers and

subsequently searched them pursuant to a federal search warrant. That search yielded written

communications from May 6,2014 through March                 20Il   between Levashov and various Crypt4U

personnel.

         25.     Many of these communications made plain that Levashov was operating                            a


SOCKS1l botnet. For example, on or about August 19,2016, Levashov and RussianS discussed

Levashov's malware and how to increase the efficacy of Cyrpt4U's crypting. In the course of the

conversation, the two had the following exchangei2:

                 R8       There are also no detections for a longer time.
                 R8       That is, bots' lifespan will be longer.
                 R8       And when it's launched, it bypasses almost everything.
                 R8       Even Eset Nod32 --
                 R8       --which nobody can bypass.

        26.      Based on my training and experience,               I   believe that RussianS was discussing

methods to extend the period of time that Levashov's bots (i.e. computers compromised with

Kelihos) could remain compromised, indicating that RussianS was not only aware that Levashov

managed bots, but also that RussianS was assisting Levashov                    in evading antivirus   software.

Detection by antivirus software would reduce a bots' ability to live because the antivirus software

should be able to remove or otherwise quarantine the malware. Russian8 noted that their crypted

malware could bypass "almost everything            ...   even Eset Nod32". Founded        in 1992, ESET is a

Slovakian antivirus company. NOD32 is an antivirus program sold by ESET and designed for


tl SOCKS is an internet protocol that allows one computer to connect to another computer via a third computer
(SOCKS server).

12
   The original exchange was in Russian and has been translated by an FBI Russian linguist and a Russian-speaking
cooperating defendant who has proven truthful and reliable. All of the communications with Crypt4U personnel
reported herein were originally written in Russian and so translated unless otherwise indicated.


                                                         9
computers running Microsoft Windows. According to ESET's web site,                            it   "has the longest

unbroken run of ... awards for malware detection of any Internet security vendor in the world."

        27.      V/hile Levashov avoided making direct statements that he operated the Kelihos

botnet, there were a few discussions between Levashov and members of Crypt4U in which Kelihos

was identified. For example, on August 3,2014, Levashov and Admin had the following exchange

concerning antivirus detections of Levashov's malware, and within the listed detections certain

antivirus software identified the malware as Kelihos:

        PL:              ARE YOU HERE?
        PL:              EVERYTHING HAS STOPPED AGAIN AT iO:OO PM MOSCOV/
                         TIME fMSKl.
        PL:              PLEASE LAUNCH IT ASAP, AND EVEN BETTER - V/RITE A
                         SCzuPT V/HICH WILL BE MONITORING SUCH CRAP AND
                         RE-STARTING.
        PL:              It starled working. Now there are five antiviruses in the loader.
        PL:              loader SHARE:
                        Avast:Win3 2 :Evo-gen fSusp]
                        BitDefender B ackdoor .K e lih o s .M
                                          :


                        F- S ecure Intemet S ecurity : Gen Variant. Graft or
                                                                  :



                        ESET NOD3 2 :Troj an.Win3 2/Kryptik.CICD
                        BullGuard Backdoor. Ke I ih o s .M
                                      :


        Admin:          Hi, they are cleaning your stub. I think soon it will be clean there.
        (Bold and italics added)r3

        28.      Similarly, Levashov          -   in addition to having   a   reputation as a spammer   -   circulated

advertisements to his Jabber contacts about his services. For example, on or about October 31,

2014, Levashov sent the following to Admin:

        Good afternoon.
        Each of us has enemies, bad people or just swindlers to whom we can't do anything,
        because it's against the law to punish them so they get what they deserve, or just
        clichéd there is no possibility to do that. However, I have a solution for you -
        blackmailing abusers via spamming, on behalf of their resources and after that their
        sites/groups/forums/projects will be closed for spamming. Prices start from 1.52
        thousand dollars and each project is priced individually, in accordance with the task
        complexity. Contact me for personal consultation. Remember that to forgive those
        who left or framed you, is the choice of weak people

l3 Avast, Bitdefender, F-Secure, ESET, and BullGuard are all antivirus software companies.
                                                            10
       For english speaking users: Hello. I offer blackmailing service - mailing to abusers
       from your target. I can close sites/domains/groups etc for spam activity. Prices start
       from 1.5-2k usd, weclome [sic] for consultation.

       29.     Likewise, at least one member of the organization clearly knew that Levashov was

one of the top spammers in the world, as evidenced by the following December 27,2014 exchange

between Levashov and 01:

       01:     I saw statistics. You are no longer among the top three spammers in the world)))
       PL:     Really? Some fagots. I'll write them a complaint letter and I'11 send a copy to the
               Prosecutor's office.
       01:     :D


       01:     I read about you on Krebs.
       01:     Spamhaus says Severa's real name may be Peter Levashov. The information Severa
               himself provided to Spamlt suggests that Spamhaus's intelligence is not far off the
               mark.

D.     Dr. X and Crypt4a

       30.     Pursuant to a federal search warrant issued by the Honorable William I. Garfinkel

on or about November 6, 2018, FBI agents reviewed incoming and outgoing emails from

dr.x(Eeurope.com. Contained with that data, agents located several emails fuither linking Dr.X to

Crypt4U.

       31.     For example, on or about      };4.ay   29,2017, Name.com sent an email to the Dr.X

account confìrming the transfer of the domain fud.bz to Name.com. The email noted that "Vy'e'd

like to officially welcome you and your domains to Name.com. Your domain transfer                 has

completed, and your registrations have been extended for another year." On or about March          1,


2018, Name.Com sent an email to the Dr.X account concerning its "Vy'hois Data Reminder Policy".

As the email explained, the recipient was "required to have accurate contact information whether

your Whois data is public, or privatized.   If any of the Whois information for your domain     names

is inaccurate, ICANN policy requires that you correct it. Please know that under the terms of your

                                                      11
registration agreement in certain cases the provision of false Whois (contact) information can be

grounds for cancellation of your domain name registration." Based on my training and experience,

I know that Whois is a tool     used   for querying registered users or assignees of, inter alia, domain

names. Further, the Internet Corporation for Assigned Names and Numbers, or ICANN, is                          a


nonprofit organizafion responsible for coordinating the maintenance and procedures of several

databases related to, inter   alia, domain names.

        32.      In the email, Name.com listed all of the domains registered by Dr.X with the

company. Among the26 registered domains was fud.bz, which the email noted was created on or

about ly'ray 21,2014.t4

E,      Probable Cøuse thøt Oleg Koshkín Used the Alisses Admin and Dr.                  X
        33.      There is probable cause to believe and        I do believe that Koshkin used the aliases

Admin and Dr. X in connection with Crypt4U.

        34.      According to a Whois Lookup, the registrant for three of the four websites

associated   with Crypt4U was Oleg Koshkin of Tallinn, Estonia with a phone number of

37255578222 and an email address of koshkin.oleg@gmail.com. Whois information for domains

crypt4u.com, crypt4u.net and fud.re list Oleg Koshkin as a contact/registrant. The phone number

37255578222 and the email address koshkin.oleg@gmail.com are the most consistent means of

contact listed for Koshkin throughout the Whois history of these donràins and can both be found

in the registration information for each domain, depending on the timeframe in question.

        35.      On September 29,2016, a Russian national named Oleg Koshkin submitted an

application for a visa to travel to the United States. In that application, he stated that he lived in




14
  This is the only Crlpt4U domain that was not registered in Koshkin's true name. The registrant's name was
Antoshka Karlochka and the subscriber email at registration was pp.thailand@asia.com, which as discussed supra is
subscribed to by Tsurkan.
                                                       t2



                                                                                   çV
Tallinn, Estonia and his email address was koshkin.oleg@gmail.com. Koshkin listed his primary

occupation as computer science and elaborated that he had his own company, Wirel OU, and

offered services about automatization.

       36.      In Levashov's Jabber communications with Crypt4U personnel, the personnel refer

to an individual believed to be Oleg Koshkin as "admin" and "the programmer" for the crypting

service. Specifically, on December 12, 2015, Levashov wrote                           a person using the JID
crp4u@default.rs   to complain about failures in the crypting. In                     responding   to   Levashov,

crp[u@default.rs pasted four lines of chat messages. Crp4u@default.rs informed Levashov that

the pasted messages were what "admin" had told crpt4u@default.rs to send to Levashov. The

pasted messages from crp4u@default.rs did not list a JID, but rather the other user had been

identified by crp|u@default.rs as someone with the name "Oleg":

       crp4u:          Fuck, my colleague asked me to let you know.
       crp4u:          Oleg: So, in short, the FTP owner [PH] has a different FTP on               a   new
                       server.
                       ftp //client
                          :           0 I :123 123 123 @5 I .25 5   .I 03 .23 8
                       Oleg: You fplural] need it for testing and it needs to be relayed to
                       him too. I don't remember his Jabber.
                       Oleg: Now there are no encryptions on his old FTP, only on the new
                       one.
                       Oleg: So either you write him or he'Il start telling that the robot has
                       stopped.
       crp4u:          This is what admin passed along to us and he asked us to pass it on
                       to you.

       37.      Similarly, on     or   about January 28, 2076, Levashov and 00001@exploit.im

discussed complaints Levashov had with Crypt4U. 00001@exploit.im asked Levashov to write

the "programmer" and provided the programmer's JID as olegvic@abber.no

       38.      Additionally, on or about January 29, 2015, Crypt4U employee, 01 using JID

vxxxxv@Onllne.at wrote to Levashov that the "programmer" would address Levashov's concems




                                                       13


                                                                                  ñ
in the evening. 01 then stated that programmer "had his birthday and he got lost somewhere in the

woods." Koshkin's birthday is January 28, 1980.

           39. A search of various communication and social networking                            platforms revealed

multiple accounts associated with Koshkin. That search also revealed additional information that

corurected Koshkin to the olegvic@abber.no JID or the nickname "oleg                         v" or "oleg vic". Fot

instance, a search of Skype for the email address koshkin.oleg@gmail.com identified an account

holder with the user name "oleg v.", along with the full name "Oleg" and a location listed                          as


"Tallinn, Estonia      ee   Harju".ls A similar search of Twitter for the same email address identified an

account holder with the user name "OlegVic" and a display name                          of "Oleg Koshkin" from

Harjumaa, Tallinn.l6

           40.      OnApril 4,2015,the JID olegvic@abber.no was also provided on Criminal Forum

1 when a participant queried the forum's community, "looking for a good programmer and a

crypter for a       bot." In response, RussianS wrote that he had a programmer with the JID
olegvic@abber.no and that olegvic@jabber.no was from the crypt4u.com team.

           4I. In        addition,     the FBI identified one Skype account associated with
dr.x@europe.com. The user name for the account holder was listed as "oleg v"; the full name was

listed as "Oleg"; and, the location was listed as "Tallinn Estonia ee Harju". This user provided

inform'ation mirrors the Skype account information listed under the account associated with

koshkin. oleg@gmail. com.




15
     Tallinn, the capital of Estonia, is located in Harju County, in northern Estonia. EE is the two letter ISO country
code for Estonia.

16
     Harjumaa is an alternate spelling for Harju County (written in Estonian as Harju maakond).

                                                           I4
         42.    Moreover, based on records obtained from Cloudflare, Inc., Cloudflare managed

the internet traffic associated with the Crypt4U domains. On July 20,2018, Cloudflare registered

a login from IP address 89.235.220.18 by Cloudflare User              ID 1407323.   Subscriber information

for this user included the user name "olegvic" and the email address koshkin.oleg@gmail. This

user's account was associated with a number                  of   active and purged domains,      to   include

crypt4u.com, crypt4u.net, fud.bz and fud.re. Two days prior to this login at Cloudflare, tecords

from 1&1 Mail showed that the email address dr.x@europe.com was accessed from the same IP

address, 89.23 5.220.78.

          43.    The dr.x@europe.com email account also contained data linking Koshkin further

to Crypt4U. Specifically, on or about       }i4:ay   2,2014, an email was sent to ROBOKASSA Support

from the dr.x@europe.com account with the subject "Re: #Issue#828868: Request updated."

According to its website, ROBOKASSA is "a service which helps Merchants (online stores or

service providers) accept payments from bank cards, in any e-curency, through mobile commerce

services (MTS, Megafon, Beeline), online banking systems of leading Banks in Russia, ATMs or

instant payment terminals, and iPhone applications." The preceding exchanges between the

dr.x@europe.com account and ROBOKASSA, which were included further down in the email,

included an apparent response from a representatives from ROBOKASSA to a request from

"Oleg" using the email Dr.X@europe.com to use the company's services for "fc]hecking the site

for compliance." 17 The "site" was listed as"http:llcrypt4u.coml". lnfurtherance of this request,

a representative from ROBOKASSA asked "what exactly you plan                  to accept payments on your

site   for?" In response, Dr.X wrote "Thank you all, we have already automated."             Based on my

training and experience, I believe that Dr.X was inquiring about ROBOKASSA's ability to provide




l7 Translated from Russian to English using Google Translate
                                                        15


                                                                                             \P
payment processing services for his site crypt4u.com, suggesting that Dr.X owned or controlled

that website.

        44.          Koshkin received notifications from WebMoney Transfer ("WebMoney") about

activity in his account via email to his koshkin.oleg@gmail.com account further linking Koshkin

to Crypt4U.

        45.          Webmoney describes itself as "a global settlement system and environment for
                                     'WebMoney
online business activities...."                   account holders are assigned a WebMoney identifier

("WM ID"). Multiple "putses" can be attributed to each V/M ID and each purse number                   is

preceded by an alphabetical character which denotes the "property rights of different types           of

valuables." For example, a Z-Ptrse is described as "a certificate for purchase of products and

services.   ..   in US Dollars."

        46.          Specif,rcally, starting in May I,2}l4,through }l4ay 2I,2014, the header information

of these'WebMoney email notifications listed the "Return-Path" as"admin@crypt4u.com", which

is the JID used by admin when communicating with Levashov.

        47.          Additionally, on or about May 19, 20T4, a WebMoney notification sent to the

koshkin.oleg@gmalI.com account indicated fhat 705 WMZ had been deposited into an account

associated        with WM ID       385851025477    from "the correspondent 271132864127." This

notification was forwarded from the email account koshkin.oleg@gmail.com to the email address

payments@crypt4u. com.

        48.          According to data from the dr.x@europe.com account, V/M         ID   385851025477

belongs     to Koshkin. Specifically, on or about          June 29, 2016, an email was sent from the

dr.x@europe.com account to another individual, attached to which was a screenshot evidencing a

WebMoney payment for a service. The email noted that the service was the hacking of an email

account on behalf of       Dr.X. The screenshot reflected that the payment was made from an account
                                                      T6



                                                                                                \
in the   name   of "Koshkin Oleg Viktorovich"ls using purse RT78956724097               associated with

WebMoney Identifier of 3 8585 1 025477       .



         49.     Moreover, according to records obtained from WebMoney, the correspondent

271132864727,idenfified in the May 19,2014, email referenced above, is a WebMoney identifier

associated   with Tsurkan. Specifically, the subscriber of this identifier is Larissa Olivson and the

email of record is pp.thailand@asia.com. According to Estonian authorities, Olivson was married

to Tsurkan and as detailed below, Tsurkan is user of the pp.thailand@asia.com account. Moreover,

as detailed below, Levashov paid money to purses belonging to Tsurkan         for Crypt4U's crypting

sefvlces.

F.       Probable Cause thøt Pavel Tsurkøn Used Alias Russiønï

         50.     As detailed below, there is probable cause to believe and     I   do believe that Pavel

Tsurkan used the alias RussianS and is associated with Crypt4U.

         51.     The email address russianS@live.ru was used to register the user name "RussianS"

on Criminal Forum 1 discussed infra. A search of Skype for the email address russianS@live.ru

was found to be associated with an individual with the user name pavel.tsurkan.valerjevich, the

display name Pavel Tsurkan Valerjevich, and the location of Tallinn, Estonia.

         52.     Additionally, Tsurkan is connected to Crypt4U's infrastructure. During the period

that Levashov employed the services of Crypt4U, many IP addresses were utilized by Crypt4U

personnel to help facilitate their crypting of the Kelihos malware and the "loader" program used

to download Kelihos. Specifically, prior to redistributing the crypted Kelihos malware back to

Levashov, Crypt4U would test the efficacy           of its crypting by   running the crypted Kelihos

executable on various versions of the Windows operating system from the same IP address.




l8 Translated from Russian using Google Translate
                                                    t7

                                                                                   \l
Crypt4U then would look for certain indicators, such as network trafÍic, to see      if   the crypted

version worked properly. When Crypt4U conducted these tests from the same IP address, the

Kelihos infrastructure would accidentally "blacklist" the IP address because the botnet was

programmed to interpret multiple requests for connection to the botnet from a single IP address as

suspicious and to drop the connection. Therefore, in order for Crypt4U to conduct its tests, its

personnel had to provide Levashov with the IP addresses from which they conducted their test

runs

       53.     For instance, on April 19,2016, the Crypt{U representative 01 (and identified by

the alias "The.") made reference to the IP address 188.68.248.90 when communicating with

Levashov. A translation of that portion of text reads as follows:

       The.:   Please remove 188.68.248.90 from a blocklist.
                                                                  'We'll
       The.:   This is our temporary IP which we use for testing.        change   it within   a couple
               days.

        54.    Despite the statement of the IP changing "within a couple days", the IP address was

still being utilized several months later in November 2016, as evidenced from the following

exchange:

       The.:   I need information about which ones produced replies.
       The.:   And isn't our IP in the whitelist?
       The.:   For the last hour --
       The.:   -- send me machines which produced responses.
       The.:   Two Poland.
       The.:   Our account.
       PL:     Are you here?
       PL:     There are no responses today. It seems there were no complaints yesterday
       PL:     Tell me the IP address.
       The.:   188.68.248.90

       55.     Further investigation determined that iP address 188.68.248.90 was registered to

the Polish company Sprint S.A.   ("Sprint"). Records from Sprint indicated that from April 1 I,2016

until December 11, 2016, the IP address 188.68.248.90 was registered to Cloudlife OU, Punane

                                                 18
tn39-75,136Il Tallinn, with contact details of pavel@cloudlife.ee and+37.254666666.

           56.      Various online searches of public Web sites evidence that Tsurkan is a board

member of Cloudlife        OU. Specifically, two sitesle provide that CLOUDLIFE OÜ was registered

on March 2I,2016 (Reg. Code 14017607), is located at Harjumaa, Tallinn, Punane tn 39-75,

136ll, with a          telephone number        of     (+372)54666666, and       a contact email address of
koshkin.oleg@gmail.com. These sites also provided that the company's board members were

Oleg Koshkin and Pavel Tsurkan.

           57   .   In addition, a search of various social networking and messaging platforms, using

the CLOUDLIFE OÜ telephone number, (+312)54666666, identified a Viber2o account for a user

with the name "Pavel", as well as a Telegram2l account for a user with the name "Pavel Who".

The profile picture for the Telegram user, who was "last seen online" in August 2018, was an

image of the flag of Thailand.22

           58.      The Sprint. records also included correspondence between Sprint and the account

holder. In one exchange on or about June             1,   20I6,the company contacted "support@cloudlife.ee"

to report that Sprint had "received a report of abuse about IP address 188.68.248.90", the same IP

thatCrypt4U used to test Levashov's malware. See infra fl 54. That message was then forward to

"Pavel Tsurkan pavel@cloudlife.ee" who responded:

           Hello,

re
     Specifically, htþs://www.inforegister.eelenl140116O7-CLOUDLIFE-OU and
https ://www.teatmik.eelen/personlegal/ I 4017 601   -Cloudlife-OU.

20   Viber is a cross-platform calling and messaghg application which uses end-to-end encryption its users'
communications. Viber calls utilize voice over IP (VoIP), which is the transmission of voice and multimedia content
over the internet.

2r   Telegram is a cloud-based mobile and desktop instant messaging and VoIP service.

22
   On January l7 , 2019 , the Estonian Central Police advised the FBI that both Oleg Koshkin and Pavel Tsurkan would
travel through Russia to Thailand. They would generally leave in September or October and stay in Thailand for six
to eight months

                                                             19

                                                                                             \'-
             I got this   abuse   just now. Tell me plaese what happend?
             We didnt send any emails (spam).
             Thanks

             59.     As noted previously, one of the domains utilized by Crypt4U was identified                    as


fud.bz. A V/hois search for the domain fud.bz revealed that it had been created on May 2I,2014.

Although registered under the name "Antoshka Kartochka", the registrant also supplied email

address email pp.thailand@asia.com. U.S. Authorities obtained records related                             to   email

pp.thailand@asia.com, and those records listed the subscriber's name as Pavel Tsurkan. Tsurkan

had registered his email address on September 1I, 2012, and the country was identified                             as

         .   al
-bstonla."

             60.     Additionally, as discussed above, Levashov paid Crypt4U for its crypting service

through WebMoney. Over the course of his dealings with Crypt4U, Levashov was provided with

multiple purses to which he was instructed to transfer payment. For instance, on or about June                        1,


2014, the Crypt4U member support@crypt4u.com advised that Levashov should send money to

purse Z114013160496. Records obtained from WebMoney showed that this purse belonged to

WM ID 271132864727 which was subscribed to Tsurkan's former wife and registered with his

email of pp.thailand@asia.com, as discussed infra.

             61.     Finally, records provided by the Estonian government contained a file entitled

"Population register", which provided the following contact information for Pavel Tsurkan

reported by the Estonian Police and Border Guard Board: telephone number 54666666                              -   the

Cloudlife OU telephone number             -   and email pp.thailand@asia.com. The "Population register" also

provided the following contact information                  for Tsurkan reported by the            Estonian Road

Administration: russianS @live.ru.


23
     Records listed the country using the internet country code top-level domain "E8", which conesponds to Estonia.

                                                           20
       62.       On December 20,2016, Crypt{U member 00001@exploit.im (The.) wrote the

following to Levashov: "Please include 188.68.240.30 in whitelist   - server has changed." Records
previously collected by Estonian authorities included packet capture information from Tsurkan's

residence. On December 26, 2016, Tsurkan's residential IP address accessed the IP          address

188.68.240.30.

        63.      One month later, on January 26,2017,00001@exploit.im reiterated the following:

"Your new IP is 188.68.240.30, and it used to be 188.68.248.90". On February 5,2017, Tsurkan's

home IP address again accessed IP address 188.68.240.30. The time was approximately       11   :27:I4.

At approximately II:27:41 on the     same day, Tsurkan's home IP accessed a website, logging in

under the username russian8.

                                          CONCLUSION

       64.       Based on the aforementioned factual information, I believe there is probable cause

that from approximately May 2014 tl'trottgh on or about April J, 2017, the exact dates being

unknown, in the District of Connecticut and elsewhere, Koshkin and Tsurkan each committed the

Target Offenses. Therefore, I respectfully request that a criminal complaint and arrest warrant be

issued to support the arrest of and to charge the Koshkin and Tsurkan with the Target Offenses.




                                                                                   $
                                                 21
                                      REQUEST FOR SEALING

          65.   I further   request that the Court order that all papers   in support of this application,

including the criminal complaint and arrest warrant, be sealed until further order of the Court,

except for the limited purpose of providing required information to the law enforcement

officers and diplomatic personal involved in the investigation of this case or assisting in the

apprehension of the defendants and the extradition of Tsurkan.

         66.    These documents discuss an ongoing criminal investigation that is neither public

nor known to all of the targets of the investigation. Accordingly, there is good cause to seal these

documents because their premature disclosure may give targets an opportunity to flee/continue

flight from prosecution, destroy or tamper with evidence, change patterns of behavior, notify

confederates, or otherwise seriously jeopardize the investigation.


                                                                    (.',*                  O.,?æ
                                                               Special Agent Conor Phoenix
                                                               Federal Bureau of Investigation



Subscribed and sworn to before me       thisf     th day of August, 2019


   ./   Sl JtlttC-*r E &o-rálg,'Ú+
HON.
TINITED STATES MAGI                     JUDGE




                                                                                    $v
                                                    22
